In a matrimonial action, the plaintiff wife appeals from an order of the Supreme Court, Suffolk County, dated September 5, 1979, which denied her motion to renew her application for increased pendente lite relief. Order affirmed, without costs or disbursements. As we have frequently stated, a speedy trial is the most effective remedy for any seeming inequity in an award of support pendente lite (see, e.g., Fitzgibbon v Fitzgibbon, 74 AD2d 818; Jones v Jones, 69 AD2d 875; Lemme v Lemme, 63 AD2d 695). Margett, J. P., Martuscello, O’Connor and Weinstein, JJ., concur.